Exhibit 10.1

FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this ____ day of September, 2017, by and between
SILICON VALLEY BANK, a California corporation (“Bank”) and AIRGAIN, INC., a
California corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of May 21, 2012 (as the same may from time to time
be amended, modified, supplemented or restated, including without limitation by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of December 12, 2013, that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of December 16, 2015, and that
certain Consent and Third Amendment to Amended and Restated Loan and Security
Agreement dated as of August 15, 2016, collectively, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) modify the
financial covenants, and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.7 (Financial Covenants).  Section 6.7 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“6.7

Financial Covenants.  Effective until all Obligations

 

WEST\278286455.2
354271-000189

--------------------------------------------------------------------------------

owing under the Growth Capital Advances and the Term Loan are repaid in full in
cash and Bank no longer has any obligation to make Growth Capital Advances under
the Loan Agreement, maintain at all times, measured as of the last day of each
month (unless otherwise specified) at least one of the following:

 

(a)

Minimum Cash. A balance of unrestricted cash at Bank and Bank’s Affiliates
(subject to a Control Agreement in favor of Bank) of not less than Twenty-Five
Million Dollars ($25,000,000); or

 

(b)

Liquidity Ratio/EBITDA.  

 

(i)Liquidity Ratio.  A Liquidity Ratio, of not less than 1.25 to 1.00; and

(ii)EBITDA.  EBITDA, measured as of the last day of each fiscal quarter of
Borrower, on a trailing six (6) month basis, of not less than Seven Hundred
Fifty Thousand Dollars ($750,000).”

2.7Exhibit B to the Loan Agreement hereby is replaced with Exhibit B attached
hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

WEST\278286455.2
354271-0001892

--------------------------------------------------------------------------------

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
payment of all Bank Expenses incurred through the date of this Amendment, which
may be debited from any of Borrower’s accounts at Bank.

[Balance of Page Intentionally Left Blank]

WEST\278286455.2
354271-0001893

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By:/s/ Kadie Sobel

 

Name:Kadie Sobel

 

Title:Director

BORROWER

 

AIRGAIN, INC.

 

 

By:/s/ Leo Johnson

 

Name:Leo Johnson

 

Title:CFO

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment to Amended and Restated

Loan and Security Agreement]

 

 

WEST\278286455.2
354271-000189

--------------------------------------------------------------------------------

 

EXHIBIT B



SPECIALTY FINANCE DIVISION
Compliance Certificate

I, an authorized officer of AIRGAIN, INC. (“Borrower”) certify under the Amended
and Restated Loan and Security Agreement (as amended, the “Agreement”) between
Borrower and Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in this Agreement):  

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account;

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statement contained in the certificates or statement not misleading.

WEST\278286455.2
354271-000189

--------------------------------------------------------------------------------

 

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.  

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

Borrower is in compliance with the Financial Covenant(s) set forth in Section
6.7 of this Agreement.  Attached are the required documents supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.

The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.




WEST\278286455.2
354271-000189

--------------------------------------------------------------------------------

 



 

 

Streamline Availability

 

 

 

 

Required

Actual

Compliance

Liquidity Ratio

1.50 :1.00

___ : 1.00

Yes    No

 

Financial Covenant*

 

 

 

 

Required

Actual

Compliance

Minimum Cash at Bank

$25,000,000

$___________

Yes    No

Liquidity Ratio and EBITDA

 

Liquidity Ratio

 

EBITDA

 

 

1.25 to 1.00

 

$750,000

 

 

_________

 

$_______

 

 

Yes    No

 

Yes    No

 

 

 

 

* Effective until all Obligations owing under the Growth Capital Advances and
the Term Loan are repaid in full in cash and Bank no longer has any obligation
to make Growth Capital Advances under the Loan Agreement

** measured as of the end of each fiscal quarter, on a trailing 6-month basis:

All other representations and warranties in this Agreement are true and correct
in all material respects on this date, provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.

Sincerely,

AIRGAIN, INC.

____________________________________

Signature

____________________________________

Title

____________________________________

Date

WEST\278286455.2
354271-000189